Citation Nr: 0900776	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-34 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The veteran had active service from September 1949 to 
February 1953 and from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angles, 
California, which denied the above-referenced claim.  

During the pendency of this appeal, in March 2006, as a 
result of a change in domicile of the appellant, jurisdiction 
of this matter was transferred to that of the RO located in 
Waco, Texas.

In his September 2006 Appeal to Board of Veterans' Appeals 
(VA Form 9), the veteran requested a hearing before a 
Veterans Law Judge of the Board traveling to the RO.  In 
August 2008, the veteran submitted notice to the RO that he 
no longer wanted a hearing.  Therefore, the request for a 
Board hearing at the RO is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d) 
(2008).


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran's service-connected hemorrhoids are 
manifested by large thrombotic, irreducible hemorrhoids or 
excessive redundant tissue; nor that there is a constant 
slight impairment of sphincter control, or occasional 
moderate rectal leakage. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10 4.114, Diagnostic Codes 7332, 7336 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in November 2004 and June 2005, the veteran 
was notified of the information and evidence necessary to 
substantiate his claim.  VA told the veteran what information 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, in light of the Board's denial of the 
veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding of the United States Court 
of Appeals for Veterans Claims (Court).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the veteran was provided pertinent information 
in a letter dated in June 2008.  Specifically, VA informed 
the veteran of the necessity of providing, on his own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the respective disability and the 
effect that the worsening has on his employment and daily 
life.  The veteran was informed that should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.
 
The veteran was provided a VA medical examination in January 
2006, during which he refused to undergo a rectal 
examination.  In his Notice of Disagreement received in May 
2006, the veteran stated that he declined the rectal 
examination because he "did not feel comfortable with the 
examiner's demeanor."  In his September 2006 VA Form 9, the 
veteran stated that he was dissuaded by the VA examiner from 
undergoing an examination of his condition.  The veteran 
essentially requested that another examination be scheduled.  

The RO scheduled an additional VA examination in May 2007 to 
assess the severity of the veteran's service-connected 
hemorrhoids; however, the veteran failed to report for the 
examination.  The Board notes that when a veteran fails 
without good cause to report for a necessary examination 
requested by VA in conjunction with a claim, VA is not 
obliged to attempt to provide another.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  In this case, the 
veteran informed the VA medical center in May 2007 that he 
would not report for the scheduled examination because he was 
"fighting" an unrelated and nonservice-connected illness.  
Nonetheless, an additional VA examination will not be 
provided in this case, given that the veteran was afforded an 
examination in January 2006, but failed to cooperate.  While 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinksi, 1 Vet. App. 190 (1991).  The Board concludes 
that VA has no remaining duty under the VCAA with regard to a 
medical examination and opinion in conjunction with this 
claim.  Thus, the veteran's service-connected disability must 
be rated on the basis of the other relevant evidence on file.  
38 C.F.R. § 3.655(b). 

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

The veteran was initially awarded service connection for 
hemorrhoids by rating action of the RO dated in August 1953, 
at which time a noncompensable disability rating was 
assigned.  Subsequently, the veteran filed a claim for an 
increased disability rating for his service-connected 
hemorrhoids in September 2004, at which time he indicated 
that his condition had worsened.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2.  As such, the Board has considered all of the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3.  

The Board must also consider whether staged ratings are 
appropriate for an increased rating claim and whether the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Facts and Analysis

The veteran's hemorrhoids are currently rated as 
noncompensable under Diagnostic Code 7336.  Under this 
diagnostic code provision, hemorrhoids that are mild or 
moderate warrant a noncompensable disability rating.  A 10 
percent disability rating is warranted when there is evidence 
of hemorrhoids that are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  For the maximum 20 percent disability rating to 
be assigned, the evidence must show persistent bleeding and 
secondary anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2008).

The Board notes that impairment of sphincter control of the 
rectum and anus are evaluated under Diagnostic Code 7332.  
Diagnostic Code 7332 rates an impairment of sphincter control 
that is healed or slight, without leakage, as noncompensable.  
A 10 percent disability rating is warranted when there is 
constant slight, or occasional moderate leakage.  Impairments 
of sphincter control characterized by occasional involuntary 
bowel movements, necessitating wearing a pad, warrant a 30 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2008).

In a statement received by the RO in December 2004, the 
veteran reported that although he had undergone two surgeries 
for his hemorrhoids, he still experienced a constant burning 
or stinging sensation.  

Private medical records dated from December 2002 to December 
2004 were obtained, which show no reports of symptoms of or 
treatment for hemorrhoids.

In January 2006, the veteran underwent a VA examination, at 
which time he reported still having hemorrhoids despite 
having undergone two corrective surgeries.  The veteran 
reported having spasms and tightness in the anal area, 
without rectal incontinence.  He denied a history of anemia 
or malnutrition, but reported having to avoid eating spicy 
foods, as they caused stinging pain.  It was noted that the 
veteran declined a rectal examination.  The examiner stated 
that the veteran did not appear malnourished or anemic, and 
noted that there was no change in the veteran's "VA 
established diagnosis of hemorrhoidectomy."   

The RO obtained the veteran's VA medical records dated from 
October 2001 to July 2006.  The records show that in March 
2006 the veteran reported having experienced rectal pain for 
"the past week or so," which became worse with bowel 
movements.  He reported not seeing blood with bowel 
movements.  Physical examination revealed a lax rectal 
sphincter.  No rectal masses were detected.  

In support of his claim, the veteran submitted a letter from 
S. D. Cox, M.D., dated in May 2007, which indicated that the 
veteran was being treated for a "very serious condition."  
In the letter, Dr. Cox stated that the veteran's condition 
did "warrant him to be in any type of ongoing stress," and 
recommended that the veteran "not be in situations that 
would not be accommodating to his condition." 

In reviewing the evidence of this case, the Board concludes 
that the findings do not approximate the criteria for a 
compensable disability rating for service-connected 
hemorrhoids.  As previously noted, a 10 percent disability 
rating is warranted when there is evidence of large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  Here, the competent 
medical evidence of record does not establish that the 
veteran's condition has manifested the criteria required for 
a 10 percent disability rating.  The most recent, relevant 
medical evidence, reported in the March 2006 VA medical 
record, shows that no rectal masses were noted upon physical 
examination.  The record is otherwise void of any competent 
medical evidence that would suggest that a compensable 
disability rating is warranted; thus, the scheduler criteria 
for a 10 percent or higher disability rating have not been 
met.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

The evidence shows that the physical findings of the 
veteran's condition most nearly approximate the current 
rating for mild to moderate hemorrhoids.  As noted above, 
mild to moderate hemorrhoids warrant a noncompensable 
disability rating under Diagnostic Code 7336.  Accordingly, 
the preponderance of the evidence is against the claim for a 
compensable disability rating under Diagnostic Code 7336, and 
the appeal is denied.  

The veteran is certainly competent to report that his 
symptoms are worse, and the Board is sympathetic to the 
veteran's contentions.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  To the extent that the veteran argues 
or suggests that the clinical data supports an increased 
evaluation or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).   

Consideration has been given to whether a compensable 
disability rating is warranted under Diagnostic Code 7332, in 
light of the physical findings reported in the March 2006 VA 
medical record.  The evidence of record, however, does not 
include any reports or findings of constant slight or 
occasional moderate leakage of the rectum to warrant a 10 
percent disability rating under Diagnostic Code 7332.  The 
evidence reveals that the veteran's current condition is 
characterized by a lax rectal sphincter, without rectal 
incontinence, which more closely approximates a healed or 
slight impairment of sphincter control without leakage.  
Based on this evidence, the veteran's current condition would 
warrant a noncompensable disability rating under Diagnostic 
Code 7332.  Thus, the veteran's service-connected hemorrhoids 
will not be rated under a new Diagnostic Code, as it would 
not result in a compensable disability rating.  

The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the veteran's service-connected hemorrhoids warranted a 
compensable disability rating.

Additionally, there is no evidence that warrants referral of 
the veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the veteran's disability.  Treatment 
has been very limited, the veteran is not shown to have been 
hospitalized due to his disability.  Accordingly, the claim 
will not be referred for extraschedular consideration.  See 
38 C.F.R. § 3.321(b)(1).

In view of the foregoing, the Board finds that the veteran's 
service-connected hemorrhoids are not of such severity and 
persistence to warrant a compensable disability rating.  The 
preponderance of the evidence is against the assignment of a 
compensable disability rating.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 7332, 7336.  Thus, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet App. 49 (1990).






ORDER

Entitlement to a compensable disability rating for service-
connected hemorrhoids is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


